WINCH, J.
In this case we are asked to make an allowance of alimony to the plaintiff who was recently divorced from his wife by the common pleas court. He is dying of consumption, unable to work and his wife has about $5,000 worth of property which we find was accumulated principally by the joint efforts of both husband and wife. The defendant is strong and healthy; she has the care of an adopted child, a little girl, apparently four or five years old.
We allow, the plaintiff $600 to be paid him within two weeks, and a monthly allowance of $30, payable for four years, beginning November 1,1908, but to eease should he not live out that period of time.
Marvin and Henry, JJ., concur.